Exhibit 10.3

 

 

 

 

GOVERNANCE AGREEMENT

among

ABRAXAS PETROLEUM CORPORATION

and

AG ENERGY FUNDING, LLC

dated as of

August 11, 2020

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

 

     

Page

   

ARTICLE I

     

DEFINITIONS

         

Section 1.01

 

Defined Terms

1

           

ARTICLE II

     

Governance rights

         

Section 2.01

 

Board Designation Rights

2

Section 2.02

 

Board Observer

3

Section 2.03

 

Board Resolutions

4

           

ARTICLE III

     

TERM AND TERMINATION

         

Section 3.01

 

Term and Termination

4

Section 3.02

 

Effect of Termination   

4

           

ARTICLE IV

     

MISCELLANEOUS

         

Section 4.01

 

Expenses

5

Section 4.02

 

Further Assurances

5

Section 4.03

 

Notices

5

Section 4.04

 

Interpretation

6

Section 4.05

 

Severability

6

Section 4.06

 

Entire Agreement

6

Section 4.07

 

Successors and Assigns; Assignment

7

Section 4.08

 

No Third-Party Beneficiaries

7

Section 4.09

 

Amendment and Modification

7

Section 4.10

 

Waiver

7

Section 4.11

 

Governing Law

7

Section 4.12

 

Submission to Jurisdiction

7

Section 4.13

 

Waiver of Jury Trial

8

Section 4.14

 

Equitable Remedies

8

Section 4.15

 

Remedies Cumulative

8

Section 4.16

 

Counterparts

8

               

 

 

 

i

 

 

--------------------------------------------------------------------------------

 

 

 

GOVERNANCE AGREEMENT

 

This Governance Agreement (this “Agreement”), dated as of August 11, 2020 (the
“Effective Date”), is entered into between ABRAXAS PETROLEUM CORPORATION (the
“Company”) and AG ENERGY FUNDING, LLC (“Holder”).

 

RECITALS

 

WHEREAS, as contemplated by the terms of the letter agreement, dated as of June
25, 2020 (the “Exit Fee Letter”), between the Company and Angelo Gordon Energy
Servicer, LLC (“AGES”), the parties hereto desire to memorialize and provide for
certain governance rights that are contemplated by the Exit Fee Letter; and

 

WHEREAS, as further contemplated by the terms of the Exit Fee Letter, the
Company has issued, or is expected to issue after the Effective Date, to Holder
or its Affiliates, warrants (the “Warrants”) to purchase 33,445,792 Shares.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I     
DEFINITIONS

 

Section 1.01     Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings specified or referenced in this Article I.

 

“Affiliate” means with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” shall have correlative
meanings.

 

“AG Director” has the meaning set forth in Section 2.01.

 

“AG Observer” has the meaning set forth in Section 2.02.

 

“AGES” has the meaning set forth in the recitals.

 

“Agreement” has the meaning set forth in the preamble.

 

“Articles of Incorporation” means the articles of incorporation of the Company,
as filed with the Secretary of State of the State of Nevada prior to the
Effective Date, and as amended, modified, supplemented, or restated from time to
time in accordance with the terms of this Agreement.

 

“Board” means the Board of Directors of the Company.

 

“Board Designation Notice” has the meaning set forth in Section 2.01.

 

“Business Day” means a day other than a Saturday, Sunday, or other day on which
commercial banks in the State of Texas or New York are authorized or required to
close.

 

 

--------------------------------------------------------------------------------

 

 

“Bylaws” means the Amended and Restated Bylaws of the Company as in effect on
the Effective Date, as amended, modified, supplemented, or restated from time to
time in accordance with the terms of this Agreement.

 

“Company” has the meaning set forth in the preamble.

 

“Independent” means, with respect to any person that serves as a Director or is
nominated or designated to serve as a Director at any time, the satisfaction by
such person of the requirements to be “independent” under (a) the Company’s
Governing Documents or (b) Stock Exchange Rules and any applicable rules and
regulations of the Securities and Exchange Commission (or any successor agency).

 

“Effective Date” has the meaning set forth in the preamble.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Exit Fee Letter” has the meaning set forth in the recitals.

 

“Governing Documents” means the Articles of Incorporation and the Bylaws.

 

“Holder” has the meaning set forth in the preamble.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association, or other entity.

 

“Shares” means shares of common stock, $0.01 par value, of the Company and any
securities issued in respect thereof, or in substitution therefor, in connection
with any share split, dividend, or combination, or any reclassification,
recapitalization, merger, consolidation, exchange, or similar reorganization.

 

“Stock Exchange Rules” means the rules and regulations of the NASDAQ Stock
Market LLC or, if the Shares are listed on another primary securities exchange,
of the securities exchange on which the Shares are listed at such time.

 

“Warrants” has the meaning set forth in the recitals.

 

ARTICLE II     
Governance rights

 

Section 2.01     Board Designation Rights. Following the Effective Date, Holder
shall have the right to designate one individual (such individual, the “AG
Director”) to be appointed as a director to the Board by delivery of written
notice to the Company (the “Board Designation Notice”). Upon delivery of the
Board Designation Notice, the following rights and obligations shall apply:

 

(a)     Within 10 calendar days after delivery of the Board Designation Notice,
the Company shall take all corporate and other action necessary to increase the
size of the Board to 5 members.

 

(b)     Within 10 calendar days after delivery of the Board Designation Notice,
the Company shall take all corporate and other action reasonably necessary to
cause the AG Director to be appointed as a director to the Board and to fill one
vacancy on the Board. The AG Director shall be designated as a member of the
class of directors up for election at the next annual meeting of Company
stockholders. The AG Director shall not be required to qualify as Independent.

 

2

--------------------------------------------------------------------------------

 

 

(c)     The Company shall nominate the AG Director (or any replacement thereof
as provided for in this Agreement) for re-election to the Board at each
subsequent meeting of the stockholders of the Company held to consider a vote on
the election of the class of directors of which the AG Director is a member, and
shall not take any action to interfere with the election or re-election of the
AG Director. If at any time a vacancy occurs on the Board with respect to the
directorship of the AG Director (by reason of such director’s death, disability,
resignation, removal or otherwise), the Company shall cause a replacement AG
Director designated by Holder to be appointed to fill such vacancy. The AG
Director may resign from the Board at any time, and, subject to applicable law
and the Governing Documents, Holder shall have the right at any time to remove
(with or without cause) the AG Director.

 

(d)     The Company shall undertake efforts to solicit from the stockholders of
the Company eligible to vote for the election of directors proxies in favor of
the AG Director to the same extent it does for all other Company directors.

 

(e)     The Company shall take or cause to be taken all lawful action reasonably
necessary to ensure at all times that the Governing Documents are not at any
time inconsistent with the provisions of this Agreement.

 

(f)     So long as Holder has the right to designate the AG Director hereunder,
and the AG Director is then-serving on the Board, unless Holder otherwise
agrees, the AG Director shall have the right to be appointed to each committee
of the Board, except as otherwise required by applicable law or Stock Exchange
Rules and except for the Company’s Audit Committee or any committee evaluating a
related party transaction with respect to which Holder or any of its Affiliates
have a conflict of interest with other Company shareholders.

 

(g)     Within 10 calendar days after delivery of the Board Designation Notice,
the Company shall enter into and shall at all times maintain in effect an
indemnification agreement with the AG Director in form and substance reasonably
acceptable to Holder.

 

(h)     In the event any law, rule or regulation comes into force or effect
(including by amendment) which conflicts with the terms and conditions of this
Agreement, the parties shall negotiate in good faith to revise the Agreement to
achieve the parties’ intention set forth herein.

 

(i)     The Company shall reimburse the AG Director for all
reasonable out-of-pocket costs and expenses (including travel expenses) incurred
in connection with the AG Director’s attendance and participation at meetings of
the Board or any committee or subcommittee thereof.

 

(j)     For so long as the AG Director is serving on the Board, (i) any share
ownership requirement for the AG Director serving on the Board will be deemed
satisfied by the securities owned by Holder and its Affiliates and (ii) under no
circumstances shall any policy, procedure, code, rule, standard or guideline
applicable to the Board and adopted by the Company restrict the number of boards
of directors of other companies on which the AG Director may serve, and, in the
case of each of (i) and (ii), it is agreed that any such policies in effect from
time to time that purport to impose terms inconsistent with this Section
2.01(j) shall not apply to the extent inconsistent with this Section 2.01(j).

 

Section 2.02     Board Observer. Following the Effective Date and throughout the
term of this Agreement, at any time during which no AG Director is serving on
the Board, Holder shall have the right to designate one individual (such
individual, the “AG Observer”) to be appointed as a non-voting observer to the
Board by delivery of written notice to the Company. The AG Observer shall have
the right to attend all meetings of the Board and each committee or subcommittee
thereof, except as otherwise required by applicable law or Stock Exchange Rules
and except for the Company’s Audit Committee or any committee evaluating a
related party transaction with respect to which Holder or any of its Affiliates
have a conflict of interest with other Company shareholders. The AG Observer
shall have the right to receive all notices, minutes, consents, information and
materials relating to meetings of the Board and any committee or subcommittee
thereof that the AG Observer has the right to attend at the same time and in the
same format that such notices, minutes, consents, information and materials are
distributed to the members of the Board or committee or subcommittee. The
Company shall reimburse the AG Observer for all reasonable out-of-pocket costs
and expenses (including travel expenses) incurred in connection with the AG
Observer’s attendance and participation at meetings of the Board or any
committee or subcommittee thereof.

3

--------------------------------------------------------------------------------

 

 

 

Section 2.03     Board Resolutions. The Company agrees that, prior to the
appointment of the AG Director or AG Observer or the issuance of the Warrants,
the Board shall, if not already taken, take all corporate and other action
necessary reasonably requested by Holder:

 

(a)     To cause the exemption of the transactions contemplated by the Exit Fee
Letter and this Agreement and any other transactions between Holder or its
Affiliates and the Company or its subsidiaries related to such matters from the
liability provisions of Section 16(b) of the Exchange Act pursuant to
Rule 16b-3 so long as the Holders have the right to appoint the AG Director or
AG Observer or the AG Director or AG Observer serves on or is appointed to the
Board or is subject to Section 16 of the Exchange Act.

 

(b)     To cause the exemption of the AG Director, AG Observer and Holder and
its Affiliates from the application of any corporate opportunities or similar
doctrine that may otherwise be applicable to any of them under applicable law or
the Governing Documents.

 

ARTICLE III     
TERM AND TERMINATION

 

Section 3.01     Term and Termination. This Agreement shall take effect
immediately upon the Effective Date and shall terminate upon the earliest of:

 

(a)     the first date on which (1) the Holder or any of its Affiliates cease to
beneficially own greater than 5% of the Shares (on an as converted basis and
taking into account any adjustments pursuant to Section 4 of the Warrant
Agreement between the parties) outstanding or (2) the Exercise Period (as
defined in the Warrants) has expired without any of the holders thereof having
exercised any Warrants; and

 

(b)     the agreement of Holder in writing.

 

Section 3.02     Effect of Termination.

 

(a)     The termination of this Agreement shall terminate all further rights and
obligations of Holder under this Agreement except that such termination shall
not effect:

 

(i)     the obligation of any party to this Agreement to pay any amounts arising
on or prior to the date of termination, or as a result of or in connection with
such termination;

 

(ii)     the rights which Holder may have by operation of law as a stockholder
of the Company; or

 

(iii)     the rights contained herein which by their terms are intended to
survive termination of this Agreement.

 

4

--------------------------------------------------------------------------------

 

 

(b)     The following provisions shall survive the termination of this
Agreement: Section 2.01(i), this Section 3.02, Section 4.03, Section 4.04,
Section 4.08, Section 4.10, Section 4.11, Section 4.12, Section 4.13, Section
4.14 and Section 4.15.

 

ARTICLE IV     
MISCELLANEOUS

 

Section 4.01     Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including fees and disbursements of counsel, financial
advisors, and accountants, incurred in connection with the preparation and
execution of this Agreement, or any amendment or waiver hereof, and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.

 

Section 4.02     Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, the Company and Holder hereby agrees, at the
request of the Company or Holder, to execute and deliver such additional
documents, certificates, instruments, conveyances, and assurances and to take
such further actions as may be required to carry out the provisions hereof and
give effect to the transactions contemplated hereby.

 

Section 4.03     Notices.

 

(a)     All notices, requests, consents, claims, demands, waivers, and other
communications hereunder shall be in writing and shall be deemed to have been
given: (i) when delivered by hand (with written confirmation of receipt); (ii)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (iii) on the date sent by facsimile or email of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (iv) on the third Business Day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid.

 

(b)     Such communications in Section 4.03(a) must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 4.03):

 

(i)     if to the Company, as follows:

 

Abraxas Petroleum Corporation

18803 Meisner Dr.

San Antonio, TX 78258
Facsimile: 210-490-8816

                  210-918-6675
E-mail: SHarris@abraxaspetroleum.com
Attention: Steve Harris

 

with a copy to:

Dykema Gossett PLLC

112 E. Pecan Street

Suite 1800

San Antonio, TX 78205
Facsimile: 210-226-8395
E-mail: JSmith@dykema.com
Attention: James B. Smith, Jr.

 

 

--------------------------------------------------------------------------------

 

 

 

(ii)     if to Holder, as follows:

 

AG Energy Funding, LLC

c/o Alter Domus

225 W. Washington Street, 9th Floor

Chicago, IL 60606

E-mail: angelogordonagency@alterdomus.com and legal@alterdomus.com

Attention: Agency Services – Angelo, Gordon and Legal Department

 

with a copy to:

Simpson Thacher & Bartlett LLP

600 Travis Street

Suite 5400

Houston, TX 77002
E-mail: RRabalais@stblaw.com
Attention: Robert Rabalais

Section 4.04     Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes,” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto,” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine, and neuter forms. Unless the context
otherwise requires, references herein: (x) to Articles, Sections, Exhibits, and
Schedules mean the Articles and Sections of, and Exhibits and Schedules attached
to, this Agreement; (y) to an agreement, instrument, or other document means
such agreement, instrument, or other document as amended, supplemented, and
modified from time to time to the extent permitted by the provisions thereof;
and (z) to a statute means such statute as amended from time to time and
includes any successor legislation thereto and any regulations promulgated
thereunder. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted. The Exhibits and Schedules
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein. The
headings in this Agreement are for reference only and shall not affect the
interpretation of this Agreement.

 

Section 4.05     Severability. If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality, or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal, or unenforceable, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 4.06     Entire Agreement. This Agreement and the Governing Documents
constitute the sole and entire agreement of the parties with respect to the
subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency or conflict
between this Agreement and any Governing Document, Holder and the Company shall,
to the extent permitted by applicable law, amend such Governing Document to
comply with the terms of this Agreement.

 

6

--------------------------------------------------------------------------------

 

 

Section 4.07     Successors and Assigns; Assignment. This Agreement is binding
upon and inures to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors, and permitted
assigns. No party shall assign any of its rights or delegate any of its
obligations hereunder without the prior written consent of the other parties
hereto; provided, however, that Holder may assign its rights or delegate its
obligations, in whole or in part, without such consent, to one or more of its
Affiliates. Any purported assignment or delegation in violation of this Section
shall be null and void.

 

Section 4.08     No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors, and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit, or remedy of any
nature whatsoever under or by reason of this Agreement

 

Section 4.09     Amendment and Modification. This Agreement may only be amended,
modified, or supplemented by an instrument in writing executed by the Company
and Holder. Any such written amendment, modification, or supplement will be
binding upon the Company and Holder.

 

Section 4.10     Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach, or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power, or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

 

Section 4.11     Governing Law. This Agreement and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the laws of the State of Nevada and the applicable laws of the
United States of America.

 

Section 4.12     Submission to Jurisdiction.

 

(a)     The Company irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
Holder in any way relating to this Agreement or the transactions relating
hereto, in any forum other than the courts of the State of New York sitting in
the Borough of Manhattan and of the United States District Court for the
Southern District of the State of New York and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that Holder may otherwise
have to bring any action or proceeding relating to this Agreement against the
Company or its properties in the courts of any jurisdiction.

 

(b)     The Company expressly and irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement in any court referred to in Section 4.12(a). Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

7

--------------------------------------------------------------------------------

 

 

Section 4.13     Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS WAIVER BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY

 

Section 4.14     Equitable Remedies. Each party hereto acknowledges that a
breach or threatened breach by such party of any of its obligations under this
Agreement would give rise to irreparable harm to the other parties, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
each of the other parties hereto shall, in addition to any and all other rights
and remedies that may be available to them in respect of such breach, be
entitled to equitable relief, including a temporary restraining order, an
injunction, specific performance, and any other relief that may be available
from a court of competent jurisdiction (without any requirement to post bond).

 

Section 4.15     Remedies Cumulative. The rights and remedies under this
Agreement are cumulative and are in addition to and not in substitution for any
other rights and remedies available at law or in equity or otherwise.

 

Section 4.16     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, email, or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

[Signature page follows]

 

 

 

8

--------------------------------------------------------------------------------

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

COMPANY:

ABRAXAS PETROLEUM CORPORATION

         

By:/s/Steve Harris

 

Name:Steve Harris

 

Title:Vice President and Chief Financial Officer

       

HOLDER:

AG ENERGY FUNDING, LLC ON BEHALF OF SERIES 17 AND SERIES 20

         

By:/s/ Todd Dittmann

 

Name:Todd Dittmann

 

Title:Authorized Person

   

 

 

 